          Case 4:20-cv-00082-RCC Document 30 Filed 10/21/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Perry D Holmes,                                  No. CV-20-00082-TUC-RCC
10                  Plaintiff,                        ORDER
11   v.
12   Mountain Run Solutions LLC, et al.,
13                  Defendants.
14
15            On Monday, October 19, 2020, Plaintiff filed a Notice of Settlement. (Doc. 29.)
16            Accordingly, IT IS HEREBY ORDERED a dismissal document shall be filed on

17   or before Friday, December 18, 2020. Alternatively, counsel for Plaintiff shall submit a
18   status report to the Court on or before Friday, December 18, 2020.

19            Dated this 20th day of October, 2020.

20
21
22
23
24
25
26
27
28
